

115 HR 29 IH: Tax Code Termination Act
U.S. House of Representatives
2017-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 29IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2017Mr. Goodlatte (for himself, Mr. Pearce, Mr. Bost, Mr. King of Iowa, Mr. Sanford, Mr. Duncan of South Carolina, Mr. Meadows, Mr. Gosar, Mrs. Blackburn, Mr. Culberson, Mr. Carter of Georgia, Mr. Rogers of Alabama, Mr. Abraham, Mr. Franks of Arizona, Mr. Hill, Mr. Loudermilk, Mr. Gohmert, Mr. Byrne, Mr. Roe of Tennessee, Mr. Griffith, Mr. Brat, Mr. Williams, Mr. Poe of Texas, Mr. Holding, Mr. Labrador, Mr. Olson, Mr. Luetkemeyer, Mr. Cole, Mr. Diaz-Balart, Mr. Calvert, Mrs. Black, Mr. McClintock, and Mr. Massie) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo terminate the Internal Revenue Code of 1986.
	
 1.Short titleThis Act may be cited as the Tax Code Termination Act. 2.Termination of Internal Revenue Code of 1986 (a)In GeneralNo tax shall be imposed by the Internal Revenue Code of 1986—
 (1)for any taxable year beginning after December 31, 2021; and (2)in the case of any tax not imposed on the basis of a taxable year, on any taxable event or for any period after December 31, 2021.
 (b)ExceptionSubsection (a) shall not apply to taxes imposed by— (1)chapter 2 of such Code (relating to tax on self-employment income);
 (2)chapter 21 of such Code (relating to Federal Insurance Contributions Act); and (3)chapter 22 of such Code (relating to Railroad Retirement Tax Act).
				3.New Federal tax system
 (a)StructureThe Congress hereby declares that any new Federal tax system should be a simple and fair system that—
 (1)applies a low rate to all Americans; (2)provides tax relief for working Americans;
 (3)protects the rights of taxpayers and reduces tax collection abuses; (4)eliminates the bias against savings and investment;
 (5)promotes economic growth and job creation; and (6)does not penalize marriage or families.
 (b)Timing of implementationIn order to ensure an easy transition and effective implementation, the Congress hereby declares that any new Federal tax system should be approved by Congress in its final form no later than July 4, 2021.
			4.Delay of termination dates
 (a)Two-Thirds majority requiredIn the House of Representatives or the Senate, a bill or joint resolution, amendment, or conference report carrying a change of the dates specified in section 2(a) of this Act may not be considered as passed or agreed to unless so determined by a vote of not less than two-thirds of the Members voting, a quorum being present.
 (b)Rules of the Senate and HouseThe provisions of subsection (a) are enacted by the Congress as an exercise of the rulemaking power of the House of Representatives and the Senate, respectively, and as such they shall be considered as part of the rules of each House, respectively, or of that House to which they specifically apply, and such rules shall supersede other rules only to the extent that they are inconsistent therewith.
			